                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                       Case No. 17-cv-05659-WHA (TSH)
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING IN PART AND
                                   9             v.                                          DENYING IN PART MOTION TO
                                                                                             SEAL
                                  10     JUNIPER NETWORK, INC., et al.,
                                                                                             Re: Dkt. No. 513
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On June 5, 2019 Juniper filed a motion to seal the entirety of the deposition transcript of

                                  14   Khurram Islah on the ground that third party Joe Security had designated it as confidential. ECF

                                  15   No. 513. On June 7, 2019 Joe Security filed the declaration of Stefan Buehlmann, which provided

                                  16   substantiation for redactions to large portions of the Islah declaration. ECF No. 524-1. However,

                                  17   the declaration does not demonstrate that the entirety of the transcript must be filed under seal.

                                  18   Local Rule 79-5 states that requests to seal “must be narrowly tailored to seek sealing only of

                                  19   sealable material . . .” Accordingly, the Court GRANTS IN PART and DENIES IN PART the

                                  20   motion to seal. Within seven days Joe Security shall provide to Juniper redactions to the Islah

                                  21   deposition transcript that redact any confidential information. Juniper shall then file the transcript

                                  22   as redacted by Joe Security.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: June 11, 2019

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
